Citation Nr: 1702718	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  15-00 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with anxiety. 

2.  Entitlement to service connection for a dental disorder for compensation purposes. 


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from September 2001 to August 2006.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran's psychiatric disorder was characterized by the RO as two separate issues (PTSD and anxiety).  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding, and based on the grant of service connection for PTSD with symptoms of anxiety herein, the Board has recharacterized the claim as reflected on the title page. 
The issue of service connection for a dental disorder for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment). Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's reported in-service stressor of sexual harassment is corroborated by medical and other evidence of record.
2.  The Veteran's currently diagnosed PTSD is related to the corroborated in-service events of a sexual harassment.

3.  There was no dental trauma and/or disease during service resulting in bone loss of the maxilla or mandible.

4.  Compensation is not available for loss of teeth due to dental trauma, carious teeth, or residuals related thereof.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for PTSD), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the Veteran's dental claim, the record contains all available evidence pertinent to the appeal.  The Veteran's service dental reports have been associated with the claims.  The Veteran has not been provided with a VA medical examination because the service dental records are sufficient medical evidence to decide the issue of service connection for a dental disorder for compensation purposes; therefore, no medical examination or medical opinion is needed to decide this issue.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2015) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(3).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for PTSD

 The Veteran maintains that she has PTSD as a result of being sexually harassed during service.  Specifically, the Veteran has reported that, during boot camp, a recruit had left a used tampon on the floor of the bathroom and would not confess.  The Veteran reported that the superior made all the women recruits take off their pants and stand at parade rest while he examined them to see who was menstruating.  The Veteran indicated that there were no women supervisors at the time of the incident.  She also stated that she did not report the incident.  Further, while in field medical school, the Veteran indicated that she was verbally harassed by a superior who told her she was going to be raped by Afghanistan men and that she only gained rank due to being sexually promiscuous.  See Veteran's statements dated March 2014 and April 2014.

Upon review of the record, the Board finds that the evidence is in equipoise as to whether the Veteran's reported in-service stressor of sexual harassment is corroborated by medical and other evidence of record.

Although service treatment records are absent for any notations of sexual harassment or other abuse, the evidence includes a November 2004 mental health service treatment record.  The report indicated that he Veteran was seen for objective findings of depression and anxiety.  Her affect was dull.  She was diagnosed with anxiety disorder, not otherwise specified.  

During a July 2014 VA psychiatric examination, the Veteran also reported that irritability and anger affected her work during service and that she was pulled aside by her superiors.  She reported that no official reports were written as she overall a great worker.  

The July 2014 VA examiner diagnosed the Veteran with PTSD and indicated that symptoms included, in pertinent part, anxiety.  The stressors discussed above were noted by the examiner to meet criterion A for PTSD and were specifically related to military sexual trauma, but not combat.  Further, the examiner indicated that the Veteran's father had been physically abusive and that she had been sexually abused by her neighbor from age 4 to 6.  The examiner then opined that the Veteran's PTSD was at least as likely as not related to service.  In support of this opinion, the examiner indicated that the Veteran's reported symptoms first began around age 16 prior to enlistment and were related to her childhood physical and sexual traumas.  However, her symptoms also began again following boot camp after the Veteran's first incident of military sexual trauma and continued since that time.  It was also noted that it was not uncommon for individual with history of multiple traumas to experience more severe PTSD symptoms following their retraumatization as an adult.  The Veteran reported that in the past, she experienced moderately severe social impairments and moderate occupational impairments.  More recently, however, symptoms had improved after seeing her most recent non-VA therapist.  
The Board notes that the Veteran's non-VA therapist treatment records have not been obtained and are not associated with the claims file.  However, as the current evidence of record is sufficient to grant the claim, a remand for these records is not warranted. 

Upon review of all the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's reported in-service stressor of sexual harassment is corroborated by medical and other evidence of record.  The Veteran's treatment in service for anxiety suggests, at least in part, some evidence of behavior changes.  Further, the Veteran reported increased anger and irritability during service.  As a general rule, the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In the context of a sexual assault, the Board also cannot use the Veteran's failure to report an event as evidence against the event occurring as there is no reasonable expectation that such event would have been reported.  AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2014).  In this case, the Board finds it reasonable that the Veteran would not have reported the in-service sexual harassment given the embarrassing and intimate nature of the harassment.  Accordingly, the Board finds that the Veteran's reported in-service stressor of sexual harassment is corroborated.

Next, the Board finds that the July 2014 VA examiner provided a diagnosis of PTSD and a positive link between the Veteran's PTSD and the in-service stressors.   

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed PTSD is related to the in-service stressor events.  As such, service connection for an acquired psychiatric disorder, to include PTSD, is warranted. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Dental Disorder

The Veteran seeks service connection for a dental disorder.  Specifically, in a March 2014 statement, the Veteran indicated that she received dental care in service from 2003 to 2005.  She noted that she had fillings in the molars on the top right and bottom left and right.  According to the Veteran, during this process, decay was left inside, which later led to abscesses of the top and bottom molars.  The fillings were removed and crowns were inserted.  

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2016).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381 (b) (2015)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Further, VA's General Counsel has held that dental treatment of teeth, even extractions, during service is not tantamount to dental "trauma."  VAOPGCPREC 5- 97 (January 22, 1997). 

As mentioned above, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment. See Mays, 5 Vet. App. 302.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2016).  38 C.F.R. § 3.381 (a) (2016).

Service dental records have been reviewed, but they do not show evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible from trauma, or due to disease other than periodontal disease or caries.  Notably, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  Further, the Veteran has not advanced that she has any such loss due to trauma or disease in service.  Accordingly, she has not presented a service connection claim for which compensation may be granted.  Id. 

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C. A . §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma, or from disease other than periodontal disease or caries.  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, the Board has referred this issue for appropriate action.


ORDER

Service connection for PTSD with anxiety is granted. 

Service connection for a dental disorder for compensation purposes is denied. 




______________________________________________
J. T. SPRAGUE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


